     Case 2:18-cv-00740-MCE-DMC Document 73 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LANCE WILLIAMS,                                    No. 2:18-CV-0740-MCE-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    D. JUST, et al.,
15                        Defendants.
16

17           Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern

19   District of California local rules.

20           On March 31, 2020, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. Timely objections to the findings and recommendations have

23   been filed.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304(f), this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                        1
     Case 2:18-cv-00740-MCE-DMC Document 73 Filed 05/27/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1.     The findings and recommendations filed March 31, 2020, (ECF No. 66) are
 3   ADOPTED in full; and
 4         2.     Defendant Villescaz’s motion for summary judgement (ECF No. 47) is
 5   GRANTED.
 6         IT IS SO ORDERED.
 7   Dated: May 27, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  2
